The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 19, 2015

                                       No. 04-14-00050-CR

                                   Taylor Rae ROSENBUSCH,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR11075
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        The State’s brief was originally due to be filed with this court on March 13, 2015. On
May 18, 2015, the State filed its third motion for extension of time to file its brief. It requested a
seven-day extension. The State’s motion is GRANTED. The State’s brief must be filed with
this court not later than May 26, 2015.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court